Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraphs [0052] and [0056] references “Equation (6)”, however there is no Equation 6 labeled in the specifications. It is noted that paragraph [0044] recites “Equation 5”, which shows Equation 5 that has “(6)” embedded. It is also noted that paragraph [0036] recites “Equation 4” as two equations that have “(4)” and “(5)” embedded. It is unclear which equation is being referred to in paragraphs [0052] and [0056] for “Equation (6)”. 
Appropriate correction is required.
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to separate a sample…and acquire…” and “configured to display…” are interpreted as intended uses of the claimed analysis system and are given patentable weight to the extent which effects the structure of the analysis system.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “(M > N)” which renders the claim indefinite. The values for “M” and “N” are not clearly defined by the claim and the specification. The range and limits of “M” or “N” are unclear. Claims 2-8 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites “(M > N)” which renders the claim indefinite. The values for “M” and “N” are not clearly defined by the claim and the specification. The range and limits of “M” or “N” are unclear.  Claims 10-16 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, 11-13, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (Indu Kheterpal, et al., "A three-wavelength labeling approach for DNA sequencing using energy transfer primers and capillary electrophoresis", 1998, Electrophoresis, 19, Pp. 1403-1414. Hereinafter, “Kheterpal”) in view of Tomaney et al. (US 20110256631 A1, hereinafter “Tomaney”).
Regarding claim 1, Kheterpal teaches an analyzer (page 1404, section 2.1, “electrophoresis DNA sequencer) capable of separating a sample including a plurality of components labeled with any of M kinds of fluorescent substances by chromatography and acquire first time-series data of fluorescence signals detected in N kinds (M > N) of wavelength bands in a state in which at least a part of the plurality of components is not completely separated (instant application, Fig. 2(1); paragraphs [0019] and [0041]); One of ordinary skill in the art would recognize the computer of Kheterpal includes a storage device (memory) that stores the collected data (page 1404, section 2.1 teaches collected data are stored in a 
Kheterpal fails to teach the storage device configured to store second time-series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare the first time-series data with the second time-series data, and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components.
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide a first and second standard signal data components for each of a plurality of different fluorescent labels, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components (claim 10; paragraph [0011]; Fig. 32, step K6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal to incorporate the teachings of Tomaney to provide the storage unit configured to store second time-series data of individual model fluorescence signals of the plurality of components. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation. 
configured to store second time-series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare the first time-series data with the second time-series data, and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 3, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches the computer outputs third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals (Fig. 4). Kheterpal in view of Tomaney fails to teach wherein the computer outputs third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals by fitting the second time-series data to the first time-series data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to fit the second time-series data to the first time-series data to output the third time-series data of concentrations of M kinds of fluorescent substances. Doing so would utilize the known method of comparing reference data with unknown sample data to successfully identify the plurality of components of the sample being analyzed through an analysis of outputted concentration data, 
Regarding claim 4, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches the computer corrects the differences in the mobility in the third time-series data based on the mobility difference data (page 1410, right column, first paragraph). Kheterpal fails to explicitly teach wherein the storage device stores mobility difference data relating to differences in mobility due to differences in the M kinds of fluorescent substances, and the computer corrects the differences in the mobility in the third time-series data based on the mobility difference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to provide the storage device to store mobility difference data relating to differences in mobility due to differences in the M kinds of fluorescent substances. Doing so would automate the correction process using the storage device of the computer with a reasonable expectation of successfully correcting the differences of the third time-series data due to mobility shifts, which is common issue as taught by Kheterpal.
Regarding claim 5, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches outputting fitting accuracy data (page 1410, right column, first paragraph) relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to provide the computer outputting fitting error data or fitting accuracy data relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components. Doing so would automate the accuracy calculation using the computer with a reasonable expectation of successfully calculating the fitting accuracy data, which is common statistic calculated for analysis as taught by Kheterpal.
Regarding claim 7, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above.  One of ordinary skill in the art would recognize the plurality of components of Kheterpal are nucleic acid fragments of different lengths (page 1404, sections 2.2 and 2.3) because Kheterpal teaches DNA sequencing samples for electrophoresis, which are nucleic acid fragments of different lengths. Kheterpal further teaches the chromatography is electrophoresis (page 1404, section 2.3).
Regarding claim 9, Kheterpal teaches an analysis method (instant application, Fig. 2(1); paragraphs [0019], [0022], and [0041]) comprising separating a sample including a plurality of components labeled with any of M kinds of fluorescent substances by chromatography to acquire first time-series data of fluorescence signals detected in N kinds (M > N) of wavelength bands in a state in which at least a part of the plurality of components is not completely separated, and determining which kind of fluorescent substance of N kinds of fluorescent 
 Kheterpal does not explicitly teach the method of comparing the first time-series data with second time-series data of individual model fluorescence signals of the plurality of component. 
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide a first and second standard signal data components for each of a plurality of different fluorescent labels, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components (claim 10; paragraph [0011]; Fig. 32, step K6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal to incorporate the teachings of Tomaney to provide the method of comparing the first time-series data with second time-series data of individual model fluorescence signals of the plurality of component. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 11, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches outputting the third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to fit the second time-series data to the first time-series data to output the third time-series data of concentrations of M kinds of fluorescent substances. Doing so would utilize the known method of comparing reference data with unknown sample data to successfully identify the plurality of components of the sample being analyzed through an analysis of outputted concentration data, which would improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 12, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches the determining includes correcting the differences in the mobility in the third time-series data based on the mobility difference data based on mobility difference data relating to differences in mobility due to differences in the M kinds of fluorescent substances (page 1410, right column, first paragraph; mobility shift correction taught by reference [36]).
 Regarding claim 13, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches wherein the determining includes outputting fitting accuracy data (page 1410, right column, first paragraph) relating to a 
Regarding claim 15, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. One of ordinary skill in the art would recognize  the plurality of components of Kheterpal are nucleic acid fragments of different lengths (page 1404, sections 2.2 and 2.3) because Kheterpal teaches DNA sequencing samples for electrophoresis, which are nucleic acid fragments of different lengths. Kheterpal further teaches the chromatography is electrophoresis (page 1404, section 2.3).

Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claim 1 and 9 respectively above, and further in view of Suzuki et al. (US 20060275771 A1, hereinafter “Suzuki”).
Regarding claim 2, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal in view of Tomaney fails to teach wherein the second time-series data are data expressing temporal change in fluorescence intensity ratios between N kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected.
Suzuki teaches a method of detecting fluorescent molecules in a test sample (abstract) wherein a second time-series data are data expressing temporal change in fluorescence intensity ratios between two kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected (Fig. 6; paragraph [0079]). Suzuki teaches it is possible to determine a fluorescent molecule of unknown concentration or mixing ratio in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Suzuki to provide the second-time series data as data expressing temporal change in fluorescence intensity ratios between N kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected. Doing so would utilize the known technique of comparing reference temporal change in fluorescence intensity ratios with an unknown fluorescence intensity of a sample to properly identify the components of a sample.
Regarding claim 10, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal in view of Tomaney fails to teach wherein the second time-series data are data expressing fluorescence intensity ratios between N kinds of fluorescences of model peaks when each of the fluorescent substances emits fluorescence alone.
Suzuki teaches a method of detecting fluorescent molecules in a test sample (abstract) wherein a second time-series data are data expressing fluorescence intensity ratios between two kinds of fluorescences of model peaks when each of the fluorescent substances emits fluorescence alone (Fig. 6; paragraph [0079]). Suzuki teaches it is possible to determine a fluorescent molecule of unknown concentration or mixing ratio in a test sample by adding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Suzuki to provide the second time-series data as data expressing fluorescence intensity ratios between N kinds of fluorescences of model peaks when each of the fluorescent substances emits fluorescence alone. Doing so would utilize the known technique of comparing reference temporal change in fluorescence intensity ratios with an unknown fluorescence.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claims 3  and 13 respectively above, and further in view of Hanashi et al. (US 20130338968 A1, hereinafter, “Hanashi”).
Regarding claim 6, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. While Kheterpal in view of Tomaney teaches the computer, Kheterpal in view of Tomaney fails to teach the analysis system further comprising a display configured to display at least one of (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, and (iii) the third time-series data. 
Hanashi teaches an analysis technique for detecting light intensities (abstract) comprising a computer (Fig. 1, element 18) comprising a display (Fig. 1A; paragraph [0112]) configured to display fitting error data (paragraph [0114]) and intensity of signals (claims 5-6).

Regarding claim 14, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. While Kheterpal in view of Tomaney teaches the computer, Kheterpal in view of Tomaney fails to teach the analysis method further comprising displaying at least one of (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, arid (iii) the third time-series data.
Hanashi teaches an analysis technique for detecting light intensities (abstract) comprising a computer (Fig. 1, element 18) comprising a display (Fig. 1A; paragraph [0112]) configured to display fitting error data (paragraph [0114]) and intensity of signals (claims 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Hanashi to provide a display configured to display at least one of (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, and (iii) the third time-series .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claim 7 and 15 respectively above, and further in view of Yokoi et al. (US 20140336949 A1, hereinafter “Yokoi”).
Regarding claim 8, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches the first time-series data is time-series data of fluorescence signals detected in N = three kinds or two kinds of wavelength bands (Fig. 1). Tomaney teaches the computer determines a base sequence of the target DNA (claim 10; paragraph [0011]; Fig. 32, step K6).
Kheterpal in view of Tomaney fails to teach wherein the plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances according to terminal base species prepared by a Sanger method using a target DNA as a template.
Yokoi teaches a gene analyzer (abstract) wherein a plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances (paragraph [0029]) according to terminal base species prepared by a Sanger method using a target DNA as a template (paragraph [0029]). Yokoi teaches the gene analyzer enables high order of sensitivity (paragraph [0016]). Yokoi teaches sequencing kits commercially available today includes four kinds of fluorescent substances to label a DNA sample (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate 
Regarding claim 16, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches the first time-series data is time-series data of fluorescence signals detected in N = three kinds or two kinds of wavelength bands (Fig. 1). Kheterpal teaches the determining includes determining a base sequence of the target DNA (page 1405, left column, second paragraph)
Kheterpal in view of Tomaney fails to teach wherein the plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances according to terminal base species prepared by a Sanger method using a target DNA as a template.
Yokoi teaches a gene analyzer (abstract) wherein a plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances (paragraph [0029]) according to terminal base species prepared by a Sanger method using a target DNA as a template (paragraph [0029]). Yokoi teaches the gene analyzer enables high order of sensitivity (paragraph [0016]). Yokoi teaches sequencing kits commercially available today includes four kinds of fluorescent substances to label a DNA sample (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797